Citation Nr: 1725831	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served under honorable conditions from June 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a left arm disorder other than the left shoulder disorder has been raised by the record in a September 2003 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At the outset, additional records must be obtained pertaining to both claims.  First, the record reflects that the Veteran has applied for Social Security disability benefits; the records associated with his claim should be obtained.  Second, the Veteran's VA treatment records contain entries noting that a July 2008 VA joints examination, a January 2009 VA spine examination, and October 2010 VA spine and general medication examinations were performed at the San Juan VA Medical Center.  However, the entries from those examinations each note that "[y]ou may not view this completed [examination]."  Because these examination reports are relevant to the claims on appeal, they should be obtained on remand.  Updated VA treatment records should also be obtained.  
38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Specifically addressing the low back claim, the Veteran was afforded a VA examination for this claim in October 2010.  The examiner opined that it was unlikely that the Veteran's current low back disorder is related to service.  The examiner reasoned that although the Veteran incurred low back pain after an in-service fall in February 1984, his condition resolved during military service, and he had normal occupational activities after service.  However, the examiner did not consider evidence that the Veteran's back pain has continued since service.  Notably, the Veteran reported recurrent back pain on a February 1985 report of medical history, stated in March 1998 that he has had backaches for greater than two years, and, in October 2004, averred to intermittent back pain since 1984.  Therefore, an addendum opinion which considers the Veteran's history of continuing back pain since service is required. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from May 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain the examination reports from the following VA examinations conducted at the San Juan VA Medical Center: July 2, 2008 Joints Examination, January 7, 2009 Spine Examination, October 7, 2010 General Medical Examination, and October 7, 2010 Spine Examination.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Request from the Social Security Administration the records pertinent to the Veteran's claim of entitlement to Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. Return the claims file to the VA clinician who conducted the October 2010 lumbar spine examination.  If that clinician is not available, send the claims file to another clinician for review.  If an additional examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the clinician should respond to the following:

a. Identify all currently diagnosed low back disorders.  In doing so, the clinician should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from September 2003 onward.  The disorder need not be present at the time of the claims file review; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the review.

b. With respect to each diagnosed low back disorder, the clinician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the clinician should comment on the significance, if any, of the Veteran's reports of experiencing low back pain following an in-service fall from a tank in February 1984, as reflected by a report of recurrent back pain on a February 1985 medical history report, and the Veteran's October 2004 statement that he has experienced intermittent back pain for the past 20 years.

A rationale for any opinions expressed should be      set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






